outhern Distric
Fe deral Defenders 300 Quarropas Street Room 260
OF NEW YORK, INC. White Plains, N.Y. 10601-4150

Tel: (914) 428-7124 Fax: (914) 997-6872

 

. Susanne Brody
David E. Patton Attorney-in-Charge
» . = Executive Director White Plains

« and Attorney-in-Chief

Theapplication is. K granted.

    

February 11, 2020 Os

 

BY ECF, HAND AND MAIL

The Honorable Nelson S. Roman
ok United States District Court Judge
soos Southern Distr4ivct of New York
~~ 300 Quarropas Street

White Plains, New York

 

Re United States v. Vania Bell
19 Cr. 550 (NSR)

Dear Judge Roman:

This letter is written to request an adjournment of the pretrial conference of Ms. Bell currently
scheduled for Friday, February 14, 2020. This request is being made because I will be out of th
district on that date. I have spoken to chambers and have been given a new conference date of
February 28, 2020 at 12:00 noon. Ms. Bell is out on bail and is in compliance with her bail
conditions. The government does not object to this request. We thank you in advance for your
kind consideration.

 

Respectfully submitted,

Susanne y)°

cc: Margery B. Feinzig, A.U.S.A.

Ms. Vania Bell

 

 
